Status of Claims
Claims 1-13 pending;    
Claims 1-3 currently amended;
Claims 4, 12, and 13 previously presented;
Claims 5-11 withdrawn;
Claims 1-4, 12, and 13 are rejected herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunazuka (US PG-Pub 2014/0303477).
Regarding Claim 1, Sunazuka discloses a bed system (3) that is mechanically and electrically connectable to a main body (2) of a medical image diagnosis apparatus (1), the bed system comprising: a traveling unit (35 and 36) provided between the bed system and a floor surface; an interface (4 and 5) configured to receive an operation of locking or unlocking driving of the traveling unit (via pedals 105-107), wherein, when the operation on the interface of locking or unlocking driving of the traveling unit is received in a state where the bed system is 
Regarding Claim 2, Sunazuka discloses wherein when the driving of the traveling unit is locked according to an operation on the interface in the state where the bed system is mechanically connected to the main body, the bed system is electrically connected to the main body automatically in conjunction with the driving of the traveling unit being locked (see para. [0062])
Regarding Claim 3, Sunazuka discloses wherein when the driving of the traveling unit is unlocked according to an operation on the interface in the state where the bed system is mechanically connected to the main body, the bed system is electrically separated from the main body automatically in conjunction with the driving of the traveling unit being unlocked (via release pedal 107, see Fig. 7).
Regarding Claim 4, Sunazuka discloses wherein the interface includes a lock pedal (105), the lock pedal capable of locking and unlocking the driving of the traveling unit.
Regarding Claim 12, Sunazuka discloses wherein the traveling unit includes a caster (33), and the interface receives the operation of locking or unlocking the driving of the caster (via pedals 105-107).
Regarding Claim 13, Sunazuka discloses wherein the locking or unlocking of driving of the traveling unit is different from a mechanical connection or separation between the bed system and the main body (via pedals 106 and 107).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/ERIC J KURILLA/Primary Examiner, Art Unit 3619